PER CURIAM.
Appellant having been assessed one-half the costs of a custody/social evaluation and our being unable to determine with certainty from the record whether the trial court was presented with and acted upon appellant’s affidavit of indigency, we remand for a determination of indigence of appellant at the time costs against her were assessed. Should appellant be deemed indigent pursuant to section 61.20, Florida Statutes (1993), the trial court shall vacate its order here being appealed.
GLICKSTEIN, STONE and WARNER, JJ., concur.